HAKALSON, J.
A proper predicate for the admission of the dying declarations of the deceased was laid, and there was no error in their admission in evidence. The. statements made, at the time, by the deceased, as called for by the State, were a part of the res gestae of the homicide, and were properly admitted as incident to what was done, as shedding light on the main fact.— Johnson v. State, 102 Ala. 1, 15;McQueen v. State. 103 Ala, 12; 6 Am. & Eng. Ency. Law (1st ed.), 123; 21 Ib. 99, 101-2.
The charge requested by the defendants wa,s properly refused. — Thomas v. State, 130 Ala. 62; Evans v. State, 109 Ala. 13; Jolly v. State, 94 Ala. 19.
These were the only exceptions reserved.
Affirmed.